Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 1 of 13




                       EXHIBIT B
          Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 2 of 13




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


KISNA ENTERPRISES, LLC, DBA LA
                            )
QUINTA INN & SUITES,        )
                            )                    CIVIL ACTION
        Plaintiff,          )                    FILE NO.:
                            )
v.                          )                    [On removal from the Superior
                            )                    Court of Henry County,
AUTO-OWNERS INSURANCE       )                    Georgia;
COMPANY and PROPERTY-OWNERS )
INSURANCE COMPANY           )                    Civil Action
                            )                    File No.: SUCV2021000137
        Defendant.          )


                   DECLARATION OF HOUSTON MABRAY

      Pursuant to 28 U.S.C. § 1746, I, Houston Mabray, hereby declare, certify,

verify, and state to the best of my knowledge under penalty of perjury that the

following Declaration is true and correct, and state as follows:

     1.       I, Houston Mabray, am over the age of eighteen (18) and do not suffer

from any mental infirmities. I have personal knowledge of, and am otherwise

competent to testify regarding, the facts stated herein. I reside in Coweta County,

Georgia.

     2.       I am employed as a Field Claim Representative with Auto-Owners
          Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 3 of 13




Insurance Company and am authorized to act on behalf of Auto-Owners Insurance

Company (“Auto-Owners”) and Property Owners Insurance Company (“Property

Owners”) with respect to the matter that is the subject of this litigation.

     3.       I, along with other Property Owners representatives, was assigned to

assist in the investigation and adjustment of an insurance claim submitted under a

policy of insurance issued by Property Owners to Kisna Enterprises LLC d/b/a La

Quinta Inn & Suites, policy number 114618-80881833-18 (the “Policy”), in

connection with a loss that occurred to the property located at 3581 Cameron

Parkway, Stockbridge, Georgia 30281 (the “Property”). Property Owners assigned

the loss claim number 300-0018468-2019 (the “Claim”). Auto-Owners Insurance

Company did not issue a policy of insurance to Plaintiff for the Property. Through

my involvement with the adjustment and investigation of the claim, I have personal

knowledge of the facts and information attested to herein.

     4.       Plaintiff served a Complaint on Property Owners and Auto-Owners

related to the Claim. The Complaint was served on Property Owners registered agent

on January 19, 2021.

     5.       In the Complaint, Plaintiff seeks recovery of unspecified amounts

relating to the damage to the Property and loss of business income.

     6.       In connection with the Claim, Plaintiff submitted a demand letter dated
          Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 4 of 13




November 14, 2020, to Property Owners. The November 14, 2020 demand letter

sought benefits totaling $3,487,291.99, including replacement cost value benefits

and loss of business income benefits of $425,000. A true and accurate copy of the

November 14, 2020 demand letter is attached hereto as Exhibit 1.

     7.       During the course of the Claim, Plaintiff submitted two purported

signed, sworn proofs of loss which sought damages for the structural repairs and

allegedly damaged business personal property items which totaled, collectively,

$1,907,291.33. True and accurate copies of these signed, sworn proofs of loss are

attached hereto as Exhibit 2.

     8.       In connection with the claim, Property Owners issued payments, less

the insured’s deductible, including $1,075,028.12 for the building and $209,443.15

for the business personal property. Property Owners also issued payment for loss of

business income for a 12 month period following the date of loss. It is Property

Owner’s position that it has paid all amounts owed under the Policy and that Plaintiff

is not entitled to recover any additional payments.

     9.       Based upon my review of the claim file, the Policy, Plaintiff’s demand,

and Plaintiff’s Complaint and prayer for damages, it is Property Owners’ belief that,

based on the allegations in Plaintiff’s Complaint, should Plaintiff be successful in

this matter, it could recover a sum in excess of $75,000.00, exclusive of interest and
Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 5 of 13
Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 6 of 13




                                                   EX. 1
         Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 7 of 13




777 S HARBOUR ISLAND BLVD., STE 950                   TELEPHONE: (813) 229-1000
TAMPA, FL 33602                                       FACSIMILE: (813) 229-3692



                                        November 14, 2020

VIA UPS OVERNIGHT MAIL AND EMAIL
Jessica M. Phillips, Esq.
SWIFT, CURRIE, MCGHEE & HIERS, LLP
1355 Peachtree Street, NE
Suite 300
Atlanta, GA 30309
jessica.phillips@swiftcurrie.com

       Re:     Insured:               Kisna Enterprises, LLC
               Policy No.:            114618-80881833-18
               Claim No.:             300-0018468-2019
               Date of Loss:          January 15, 2019
               Location:              La Quinta Inn & Suites Hotel
                                      3581 Cameron Parkway
                                      Stockbridge, Georgia 30281

Dear Ms. Phillips,

       Please be advised that Merlin Law Group, P.A. has been retained to represent Kisna
Enterprises, LLC d/b/a La Quinta Inn & Suites Hotel (“Kisna Enterprises”) with regard to the
above-referenced property insurance claim. All further communications regarding this claim
should be directed to my office.

        It is evident that there was a significant lack of good faith claims practice handling by the
representatives of Auto-Owners/Property-Owners Insurance Company (collectively “Auto-
Owners”), which required Kisna Enterprises to retain legal services in order to fairly settle its
claim. Accordingly, it is our contention that the conduct of Auto-Owners and its representatives
constitutes an unfair claim settlement pursuant to O.C.G.A. §33-6-34, and is a breach of this
insurance policy as set forth below. The violations under the Georgia Insurance Code may include,
but are not limited to:




                                                 1
        Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 8 of 13




       (1)     Knowingly misrepresenting to claimant and insured relevant facts or policy
               provisions relating to coverages at issue. See O.C.G.A. § 33-6-34(1).

       (2)     Failing to adopt and implement procedures for the prompt investigation and
               settlement of claims arising under its policies. See O.C.G.A. § 33-6-34(3).

       (3)     Not attempting in good faith to effectuate prompt, fair, and equitable settlement of
               claims submitted in which liability has become reasonably clear. See O.C.G.A. §
               33-6-34(4).

       (4)     Compelling insured or beneficiaries to institute lawsuits to recover amounts due
               under its policies by offering substantially less than the amounts ultimately
               recovered in lawsuits brought by them. See O.C.G.A. § 33-6-34(5).

       (5)     Refusing to pay claims without conducting a reasonable investigation.            See
               O.C.G.A. § 33-6-34(6).

       (6)     When requested by the insured in writing, failing to affirm or deny coverage of the
               claims within a reasonable time after having completed its investigation related to
               such claim or claims. See O.C.G.A. § 33-6-34(7).

       (7)     Unreasonably delaying the investigation or payment of claims by requiring both a
               formal proof of loss and subsequent verification that would result in duplication of
               information and verification appearing in the formal proof of loss form. See
               O.C.G.A. § 33-6-34(9).

       (8)     When requested by the insured in writing, failing in the case of claim denial or
               offers of compromise settlement to provide promptly a reasonable and accurate
               explanation of the basis for such action. In the case of claims denials, such denials
               shall be in writing. See O.C.G.A. § 33-6-34(10).

        Moreover, the bad faith claims handling violations of O.C.G.A. §33-6-34 triggers
additional liability on Auto-Owners’ part to pay the amount of the claim, plus a penalty of an
additional fifty percent (50%) of the value of the claims and reasonable attorneys’ fees and costs.
See O.C.G.A §33-4-6. Accordingly, consistent with the enclosed supporting documents, Kisna
Enterprises hereby makes its formal demand to Auto-Owners to settle the above claim for the sum
of $2,310,366.65 RCV/ $1,277,954.75 ACV under dwelling, $751,925.34 RCV/$630,336.58 ACV
for business personal property, and $425,000.00 for loss of business income from January 2020 to
May 2020. This demand is subject to the policy terms and conditions.

        This demand is being made pursuant to O.C.G.A. § 33-4-6. Accordingly, Auto-Owners
has sixty (60) days in which to make payment on this claim. If the claim is not paid within sixty
(60) days, we will immediately bring an action seeking all compensation allowed by this statute,
including attorneys’ fees and a penalty of 50% of the loss.




                                                 2
         Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 9 of 13




       This letter constitutes a “proper demand” for payment under O.C.G.A. § 33-4-6. If Auto-
Owners contends that a proper demand has not been made, it must immediately notify us of the
reasons for such allegation. Otherwise, it will be assumed that Auto-Owners agrees that a proper
demand was made.

       This correspondence will also serve as notification that Auto-Owners may also be required
to pay reasonable attorneys’ fees due to its failure to perform as per the terms of the insurance
contract entered into with Kisna Enterprises. Such payment is necessitated as a result of Kisna
Enterprises having to retain the undersigned for legal services to pursue its claim for damages and
should be paid in addition to the amount of any valid claim for contractual benefits and costs.

         The purpose of this letter is to encourage Auto-Owners to resolve Kisna Enterprises’ claim
in a fair and equitable manner without the need for further legal action.

        This offer is made in the spirit of compromise pursuant to Southern General Ins. Co. v.
Holt, 226 Ga. 267, 416 S.E.2d 274 (1992). Failure to settle Kisna Enterprises’ claim after this
notice of its willingness to accept this amount (which is within the applicable policy limits) may
result in Auto-Owners being liable for the full amount of any judgment obtained, even if it is in
excess of the limits of the policy. See GEICO v. Gingold, 249 Ga. 159 (1982); Shaw v. Caldwell,
229 Ga. 87 (1972); and Smoot v. State Farm Mutual Auto Insurance Co., 229 F.2d 525 (5th Cir.
1962).

        Kisna Enterprises has complied with all conditions contained in the insurance policy.
Although it has been well over a year since the loss occurred, Auto-Owners has not provided any
reasonable explanation that would support a denial or limitation of Kisna Enterprises’ claim when
the obligation to settle has become reasonably clear. This constitutes prima facie evidence of Auto-
Owners bad faith claims handling.

       In order to avoid litigating claims under O.C.G.A. § 33-4-6, including all penalties and
attorneys’ fees afforded by law, payment must be received in my office within sixty (60) days of
Auto-Owner’s receipt of this letter. Any check(s) issued should list Merlin Law Group, PA as a
payee. If Auto-Owners is not in agreement with Kisna Enterprises’ reasonable demand for
payment of insurance benefits being submitted at this time, Kisna Enterprises requests that Auto-
Owners make a reasonable counter-offer before the expiration of the cure period outlined above.

        Please also accept this letter as a formal demand for a certified copy of the insurance policy,
as well as the following:

       (1)     Copies of all documentation, of whatever kind or nature, in your possession,
               custody or control concerning Kisna Enterprises’ claim of loss that is the subject of
               this insurance claim for damages, including, but not limited to, copies of any
               insurance policies, recorded statement, documentation of the claim such as proofs
               of loss, reports by Auto-Owners’ representatives regarding the extent and nature of
               the damages.




                                                  3
        Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 10 of 13




       (2)     Copies of all endorsements, all renewals, and any written or verbal statements taken
               from Kisna Enterprises and/or its representatives.


       (3)     Copies of all correspondences, notices, reports or other communications between
               Auto-Owners or its representatives and Kisna Enterprises or its representatives
               regarding the loss and/or the insurance claim.

       (4)     Copies of all documents in Auto-Owners’ possession, custody, or control relating
               to Kisna Enterprises’ loss which is the subject matter of the insurance claim,
               including, but not limited to, photographs, videotapes, sketches, drawings, field
               notes, reports relied upon by Auto-Owners regarding Kisna Enterprises’ claim for
               damages.

       (5)     Copies of all inventories, estimates of whatever kind or nature received by Auto-
               Owners and upon which Auto-Owners relied on in reaching its conclusions
               concerning the valuation of Kisna Enterprises’ loss.

       (6)     Copies of all documents, statements, notes, measurements, test results, and related
               materials relied upon by Auto-Owners in reaching its conclusions to pay or deny
               withhold or refuse to pay Kisna Enterprises’ insurance claim.

         This information should be received by my office within fifteen (15) days upon receipt of
this letter pursuant to O.C.G.A. §33-6-34(11).

        We look forward to working with you to resolve this matter quickly and amicably. Please
feel free to contact me should you have any questions pertaining to this correspondence.


                                             Very truly yours,

                                             MERLIN LAW GROUP, P.A.


                                             /s/ William F. Merlin, Jr.
                                             William F. Merlin, Jr., Esq.

WFM/ik
Enclosures: As referenced above.




                                                4
Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 11 of 13




                                                   EX. 2
Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 12 of 13
Case 1:21-cv-00707-JPB Document 1-2 Filed 02/18/21 Page 13 of 13
